DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-13 and 17-20, in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the ground(s) that PCT search did not raise a unity of invention issue, therefore, groups I and II possess a unity of invention. This is clearly contradicts WO 2016112951 cited in the PCT search and in the restriction requirement. More evidence are clearly presented in the rejection below. Whether PCT examiner decides to restrict or not has no effect on the decision of lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the mechanical motion element comprises one or more hinges, a first portion of each hinge being connectable to the carrier through first connection means and a second portion of each hinge being connectable to the clamping device through second connection 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
The “a clamping device” of claims 1, 8, 9, and 13, it was further described as “the clamping device comprises a first clamping element coupled to the carrier and a second clamping element coupled to the aligning device, the first clamping element comprising at least a magnetic plate and the second clamping element comprising at least an electro-permanent magnet” in claims 11 and 20 and [0054], or equivalent thereof.
Therefore, “a first clamping element” is “a magnetic plate” and “a second clamping element” is “an electro-permanent magnet”, or equivalent thereof.
Note further that “a magnetic plate” includes a magnet generation magnet or a plate that is passively respond to magnetic field. Applicants’ Specification did not give indication of whether this magnetic plate is active or passive magnetic material.
The “an aligning device” of claims 1, 8, 9, and 13, Applicants’ Specification describes “moving the carrier 50 according at least to a linear direction in or parallel to the first plane” for its function but does not describe its structure ([0048]), therefore, 35 USC 112(a) and 112(b) rejection is applied below. 
The “a mechanical motion element” of claims 1, 8, 9, and 13, this is either “an angular positioning device” of claims 2, 10, 19 or [0050] or “one or more hinges” of claim 3, 17  or [0041].
However, Applicants’ Specification does not describe the structure of the “angular positioning device” of claims 2, 10, 19, therefore, 35 USC 112(a) and 112(b) rejection are applied below.

 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19 and 10 are objected to because of the following informalities:  
Claims 19 and 20 duplicate claims 10 and 11, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, 9, and 13 each recites “an aligning device”, there is no support of this structure in Applicants’ Specification.

Claims 2, 10, 19 each recites “an angular positioning device”, there is no support of this structure in Applicants’ Specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 9, and 13 each recites “an aligning device”, it is not clear what exact structure is required for this claim limitation.
The “an aligning device” will be examined inclusive any device that is capable of “moving the carrier 50 according at least to a linear direction in or parallel to the first plane”.

Claims 2, 10, 19 each recites “an angular positioning device”, it is not clear what exact structure is required for this claim limitation.
This “angular positioning device” will be examined inclusive any device that is capable of change angular position or a hinge with rotational freedom.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 18 is the same as its parent claim 4, does not further limit claim 4.
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over VERCESI et al. (WO 2016112951, Applicants’ submitted IDS, publication date 07/21/2016, hereafter ‘951), in view of Kim et al. (US 20180164687, hereafter ‘687).
‘951 teaches some limitations of:
Claim 1: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title), wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract, the claimed “A carrier for supporting a substrate or a mask in a vacuum chamber in or parallel to a first plane”), 
a first fixing device 260 includes a magnet 262 configured to fix or hold the substrate carrier 130 … According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement includes the one or more first fixing devices 260 configured for fixing or clamping the substrate carrier 130. As an example, the one or more first fixing devices 260 are first magnetic fixing devices. In some implementations, the one or more first fixing devices 260 can be magnetic chucks. The one or more first fixing devices 260 can be included in the two or more alignment actuators. As an example, each alignment actuator of the two or more alignment actuators can include one or more first fixing devices 260. According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement can include one or more second fixing devices 270 configured for fixing or clamping the mask carrier 140 or a mask plate of the mask carrier 140. As an example, the one or more second fixing devices 270 are second magnetic fixing devices. In some implementations, the one or more second fixing devices 270 can be 
the two or more alignment actuators can move the substrate carrier 130 in the x-direction and the y-direction, and can perform an angular positioning (theta- positioning) in, or parallel to, the first plane ([0076], last sentence, the claimed “and a mechanical motion element” as this corresponds to “an angular positioning device”, see 112b rejection above, and “connecting the clamp to the carrier, the mechanical motion element allowing for relative movement of the clamp and the carrier for at least one degree of freedom and providing a fixed connection between the clamp and the carrier for at least another degree of freedom”, angular motion is one degree of freedom, constrained in the first plane is a fixed connection in at least another degree of freedom).
  
Claim 8: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title), wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract), the two or more alignment actuators are configured to move or align the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (e.g., in x-direction and y-direction), and are configured to adjust or change an angular position ("theta") of the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane ([0032], last sentence, 
a first fixing device 260 includes a magnet 262 configured to fix or hold the substrate carrier 130 … According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement includes the one or more first fixing devices 260 configured for fixing or clamping the substrate carrier 130. As an example, the one or more first fixing devices 260 are first magnetic fixing devices. In some implementations, the one or more first fixing devices 260 can be magnetic chucks. The one or more first fixing devices 260 can be included in the two or more alignment actuators. As an example, each alignment actuator of the two or more alignment actuators can include one or more first fixing devices 260. According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement can include one or more second fixing devices 270 configured for fixing or clamping the mask carrier 140 or a mask plate of the mask carrier 140. As an example, the one or more second fixing devices 270 are second magnetic fixing devices. In some implementations, the one or more second fixing devices 270 can be magnetic chucks ([0055]-[0057], the claimed “a clamp for fixing the aligning device to the carrier”, but not the “clamping device” as described in 112f above); 
the two or more alignment actuators can move the substrate carrier 130 in the x-direction and the y-direction, and can perform an angular positioning (theta- positioning) 

Claim 9: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title), wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract), the two or more alignment actuators are configured to move or align the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (e.g., in x-direction and y-direction), and are configured to adjust or change an angular position ("theta") of the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane ([0032], last sentence, the claimed “An arrangement for adjusting the position of a substrate carrier relative to a mask carrier during a processing in a processing chamber, the arrangement comprising: a holding device for supporting the substrate carrier in or parallel to a first plane” and “an aligning device for moving the substrate carrier and the mask carrier relative to each other according at least to a linear direction in or parallel to the first plane”, see 112b rejection above); 
at least one of the substrate carrier and the mask carrier”, but not the “clamping device” as described in 112f above); 
the two or more alignment actuators can move the substrate carrier 130 in the x-direction and the y-direction, and can perform an angular positioning (theta- positioning) in, or parallel to, the first plane ([0076], last sentence, the claimed “and a mechanical motion element” as this corresponds to “an angular positioning device”, see 112b rejection above, and “connecting the clamp to at least one of the substrate carrier and the mask carrier, the mechanical motion element allowing for relative movement of the at least one of the substrate carrier and the mask carrier for at least one degree of freedom and providing a fixed connection between the clamping device and at least one of the substrate carrier and/e the mask carrier for at least another degree of freedom”, angular motion is one degree of freedom, constrained in the first plane is a fixed connection in at least another degree of freedom).  


Claim 9: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title, the claimed “An apparatus for depositing a layer on a substrate, comprising”):
The apparatus 600 includes a processing chamber 612 adapted for layer deposition therein, a holding arrangement 610 within the processing chamber 612, and a deposition source 630 for depositing material forming the layer ([0059], the claimed “a processing chamber adapted for layer deposition therein” and “a deposition source for depositing material forming the layer“); 
wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract), the two or more alignment actuators are configured to move or align the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (e.g., in x-direction and y-direction), and are configured to adjust or change an angular position ("theta") of the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane ([0032], last sentence, the claimed “an arrangement for a carrier within the processing chamber, the arrangement comprising: a holding device for supporting the carrier in or parallel to a first plane” and “an aligning device for moving the carrier according at least to a linear direction in or parallel to said first plane”, see 112b rejection above); 
a first fixing device 260 includes a magnet 262 configured to fix or hold the substrate carrier 130 … According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement includes the one or more first fixing devices 260 configured for fixing or clamping the substrate carrier 130. As an example, the one or more first fixing devices 260 are first magnetic fixing devices. In some implementations, the one or more first fixing devices 260 can be magnetic chucks. The one or more first fixing devices 260 can be included in the two or more alignment actuators. As an example, each alignment actuator of the two or more alignment actuators can include one or more first fixing devices 260. According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement can include one or more second fixing devices 270 configured for fixing or clamping the mask carrier 140 or a mask plate of the mask carrier 140. As an example, the one or more second fixing devices 270 are second magnetic fixing devices. In some implementations, the one or more second fixing devices 270 can be magnetic chucks ([0055]-[0057], the claimed “a clamp for fixing the aligning device to the carrier”, but not the “clamping device” as described in 112f above); 
the two or more alignment actuators can move the substrate carrier 130 in the x-direction and the y-direction, and can perform an angular positioning (theta- positioning) in, or parallel to, the first plane ([0076], last sentence, the claimed “and a mechanical motion element” as this corresponds to “an angular positioning device”, see 112b connecting the clamp to the carrier, the mechanical motion element allowing for relative movement of the clamping device and the carrier for at least one degree of freedom and providing a fixed connection between the clamp and the carrier for at least another degree of freedom, angular motion is one degree of freedom, constrained in the first plane is a fixed connection in at least another degree of freedom).  

	‘951 is silent on the driving mechanism (e.g. motor) for the magnet 262 and does not teach an electro-permanent magnet (the “second clamping element”) in the magnetic chucks 260, 270 in addition to the magnet 262 (the “first clamping element” and “magnetic plate”).

	‘951 does not teach the other limitations of:
	Claim 1: a clamping device (for fixing the carrier to an aligning device);
(a mechanical motion element) connecting the clamping device (to the carrier, the mechanical motion element allowing for relative movement of the) clamping device (and the carrier for at least one degree of freedom and providing a fixed connection between the) clamping device (and the carrier for at least another degree of freedom).
Claim 8: a clamping device (for fixing the aligning device to the carrier),
(a mechanical motion element) connecting the clamping device (to the carrier, the mechanical motion element allowing for relative movement of the) clamping device 
Claim 9: a clamping device (for fixing the aligning device to at least one of the substrate carrier and the mask carrier);
(a mechanical motion element) connecting the clamping device to at least one of the substrate carrier and the mask carrier, the mechanical motion element allowing for relative movement of the) clamping device (and at least one of the substrate carrier and the mask carrier for at least one degree of freedom and providing a fixed connection between the) clamping device (and at least one of the substrate carrier and/e the mask carrier for at least another degree of freedom).  
Claim 13: a clamping device (for fixing the aligning device to the carrier);
(a mechanical motion element) connecting the clamping device (to the carrier, the mechanical motion element allowing for relative movement of the) clamping device (and the carrier for at least one degree of freedom and providing a fixed connection between the) clamping device (and the carrier for at least another degree of freedom).

‘687 is an analogous art in the field of POSITION ADJUSTING UNIT (title) forming a pattern in a substrate or a semiconductor wafer (hereinafter, collectively referred to as a “substrate”) configuring a display panel (0003]). ‘687 teaches that The position adjusting unit 100 may include a base 120, a mounting part 140, a driving unit nd sentence), Referring to FIG. 8, a locking part 180 of a position adjusting unit 200 according to some example embodiments may include an electro-permanent magnet 185. In this case, a mounting part 140 may be formed of a magnetic material ([0063]), for the purpose of stably fixes the adjusted position ([0008]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the magnet 262 of ‘951 with the position adjusting unit 100 with electro-permanent magnet 185 and magnetic material 140 and motors 161-163 of ‘687, for the purpose of stably fixes the adjusted position ([0008]).

	The combination of ‘951 and ‘687 further teaches the limitations of:
	Claims 2, 10, and 19: the two or more alignment actuators can move the substrate carrier 130 in the x-direction and the y-direction, and can perform an angular 
	Claim 7: a holding arrangement for supporting a substrate carrier and a mask carrier during layer deposition in a processing chamber in a substantially vertical orientation, an apparatus for depositing a layer on a substrate in a substantially vertical orientation ([0001], the claimed “wherein the carrier is configured to carry a substrate or a mask in an essentially vertical position”).  
	Claims 11 and 20: by replacing the magnet 262 of ‘951 to the position adjusting unit 100 including electro-permanent magnet 185 and magnetic material 140 of ‘687 for the “clamping device”, (the claimed “wherein the clamping device comprises a first clamping element coupled to the carrier and a second clamping element coupled to the aligning device, the first clamping element comprising at least a magnetic plate and the second clamping element comprising at least an electro-permanent magnet”).
  	Claim 12: at least one alignment actuator of the two or more alignment actuators is configured to move the substrate carrier 130 and the mask carrier 140 relative to each other in a third direction 3, in particular wherein the third direction 3 is substantially perpendicular to the first plane and/or a substrate surface 11 ([0033], the claimed “wherein the aligning device is further configured for moving the carrier along a direction perpendicular to the first plane”).  
Claims 3-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘951 and ‘687, as being applied to claim 1 rejection above, in view of Tokie et al. (US 20070163494, hereafter ‘494).
‘951 further teaches that As an example, the first alignment actuator 110 is configured to actively move the substrate carrier 130 in the first direction 1, and is configured to passively allow a movement of the substrate carrier 130 in the second direction 2. In some implementations, the term "floating" may be understood as "freely moveable". As an example, the first alignment actuator 110 can allow a free movement of the substrate carrier 130 in the second direction 2. In other words, the first alignment actuator 110 does not hinder (or interfere with) a movement of the substrate carrier 130 in the second direction 2, e.g., when the second alignment actuator 120 is driven ([0034], last four sentences). ‘951 is silent on the mechanism to achieve “floating” in the second direction.

The combination of ‘951 and ‘687 does not teach the limitations of:
	Claims 3 and 17: wherein the mechanical motion element comprises one or more hinges, a first portion of each hinge being connectable to the carrier through first connection means and a second portion of each hinge being connectable to the clamping device through second connection means.  
	Claims 4 and 18: wherein the mechanical motion element is configured to allow angular movement of the second connection means relative to the first connection means and vice versa.  

Claim 6: wherein at least a hinge of the one or more hinges has a high stiffness in a linear direction in or parallel to the first plane and each hinge has a low stiffness in the angular direction around an axis perpendicular to the first plane.

‘494 is an analogous art in the field of ROTATABLE APERTURE MASK ASSEMBLY AND DEPOSITION SYSTEM (title), An aperture mask assembly includes a rotatable frame and a mask having apertures. A clamping arrangement is used to tension the mask and to conform the mask to a shape defined by the frame (abstract), Formation of small geometry circuit elements involves accurate alignment and position control of the web and the aperture mask ([0003], 2nd last sentence), The clamps may be configured to apply tension to the mask by adjusting a position of the clamp, such as a rotational position ([0008], last sentence). ‘494 teaches that The bearing blocks 564 include hinges having hinge supports 570 through which hinge pins 516 are inserted. Each clamp 530 is individually rotatable about its respective hinge pin 516. Once the mask is grasped by the clamp jaws 511, 520, the clamps 530 may be rotated to adjust the mask tension. The rotation of the clamps 530 may be manually or automatically performed as described herein. Rotation of the clamps 530 may be accomplished manually using set screws 563. The angular displacement of the clamps 530 may be fixed using set screws 565 inserted through hinge supports 570 and contacting the clamps 530 (Fig. 5, [0072], see also Fig. 4B).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted hinges with set screws, as taught by ‘494, as the “floating” mechanism of ‘951, for the purpose of rotational positioning, as taught by ‘494 ([0008], last sentence) and required by ‘951 ([0034], last four sentences). Note hinge is stiff in axis direction and free to rotate in other direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100112194 is cited for electro-permanent magnet 101, 102 for mask 200 (Fig. 1A, [0099]). US 6220577 is cited for flexible joint with two hinges 143 147 and screw 151 153 (Fig. 3). US 20180210227 is cited for multi-directional elastic hinge with pins 13 (Fig. 1, [0004]). Applicants’ submitted IDS KR 20110008390 also teaches a clamp with hinge (Figs. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716